Title: To James Madison from David Jones, 3 February 1815
From: Jones, David
To: Madison, James


        
          Dear Sir,
          Eastown Chester Couny Pennssyla Feb. 3. 1815
        
        Spring will soon come, the Session of Congress, if it be proper to call it one, end, & what ought to have been first done, not yet done. I wrote to Secretary of war last week & mentioned the bank Bill, with this remark, I feared it would be a monstrum Horendum, that would answere no good Purpose; so it has appeared to you, and you have refused your Signature. This will meet the approbation of every Patriot, if any remains: but some thing must be done, & soon, for Time is shamfully waisting.
        
        You know, I have been always in favour of Issuing Paper money, properly funded, on Duties, Taxes & back lands with a Sinking fund, to prevent a Surplus. I have been used to it in the king’s Time, it answered the Purpose; and why not now? Cannot we do as much as a king? I say we can. The objections of Tory Rascals are it will not be received. Who will not receive it? The british Faction; but they must pay Tax, & they must pay in Some thing. They will try to oppose this & every other measure, which is for the good of our Country; but are we to be intimidated by a Sett of Scoundrels, however numerous? No Sir, we are not. They ought to be expelled the Country. All I want is to have some way to kill them legally. That measure requires wisdom. First receive your own Salary in this money. Let all the officers of government receive their pay in it, and all the army, will receive it. For this I pledge my Life. I must draw your thoughts towards the Lakes, for that is now the main object. New orleans will expel the British; but woe to georgia & S. Carolina, they must fight en mass. This war is not yet understood by many. It is a war of extermination. No End till england is Subdued. 15 gallies must be built at Sackett’s Harbour, carrying 32 oars, 2. 18 pounders, a good fornace, double headed Shot, 24 riflemen, 24 Pikes. 12 on each Side, but they can shift Sides at pleasure. By these, the gally can be defended against any force the british can bring.
        Fire, my Dear Sir, fire under god, we must depend on. The bigg ship will not stand 15 minutes. As soon as the action begins, let 5 gallies row to windard, & bear down on the Ship & in 10 minutes she will be in flames. If you will not attend to this measure the british will to your Sorrow, when it is too late for us. If we do not sweep the Lakes this spring, we need never attempt it. We can do it, if we do our Duty. Some of the same kind of gallies should be built on Champlaine. This Sort will not be necessary at Detroit.
        Without the least reflection on Commodore Chauncy, as the fleet will be large, there must be a commander above him. He is a good man a particular Friend of mine; but he wants Talents for the Cheif Command. A naval officer of the greatest Talents should go there, for there is the most important Place for the next Campaign. Beat in Canada & new orleans, England will make Peace on our, Sine Qua non.
        Lately I was in Company with a yankee merchant, who is married to a Cousen of mine: he is a good man & his information is to be depended on. He Says there is a Rascally Sett of Time [sic] Pedlars, who go, with tin on the out Side of their waggons, but nothing the inside, these go to castine, where the british are in possession, & load their waggons with british goods & bring them to their employers. By this measure, we are inundated with british goods. Philadelphia is full; I think the receiver as bad as the Thief. The merchants are as great Rascals as the Tinmen, & either of them would go to hell for money, if they could get safely back again, for honour & principle is lost. I hope god will direct you to the best mode to detect

this illicit Trade. I have no doubt, that the british Faction in massachusetts, invited the Enemy to take Possession of that part of the State for the very Purpose of Smuggling. Last week, I wrote a letter to the Secretary of war, in which I expressed my fears, that the faction intend your assassination, & that you be careful about admiting a Stranger into private Conversation. Suppose all my fears to be ill founded, it will do you no harm to be on your gaurd. I have often heard them Say, that you must be put down, and as they had no reference to your legal Time expiring, I must infer, they meant violence. I think I could mention some in Congress who would willingly remove you out of the world, only they fear their own necks. Be not the least intimidated, your Country will Stand by you, only do your Duty. I have recovered my health so well, that I hope to see the Lakes next may, for I cannot think of leaving gen Brown, who is a very worthy man. I have recommended Sylvanus Haines of middletown in vermont for Chaplain. He is the author of the Pamphlet, which Sent you. I wish it returned.
        One more object, I wish you to pay some attention to that is our Copper Coin. Our present speculators are the most unprincipled villains. Nothing too main, nothing too villainous to be done. Villains every where are buying up Cents, to Sell to Copper Smiths. This can be Stopped two ways. Coin the Cents thin that there can be no Profit by melting them, no regard should be paid to the real value. Have made so light that a Cent should be worth not 3 Quarters of their present weight. This will stop the wicked Practice. Or secondly lay a Severe Penalty on melting our Coin. Some thing must be done & that immediately. Dick, Tom & harry have issued Notes in the name of persons, who cannot be found. It is next to impossible to travel for want of Change. Never did any Country come to ruin as rappedly as the united States. I have many things to say, but cannot at present. May the god of heaven support you in this unhappy Crisis. I am with great Esteem your true Friend and humble Servt.
        
          David JonesChaplain 9th Dist
        
      